Case 1:18-cr-00224-AJN Document 386-1 Filed 10/23/20 Page 1 of 2




                
                
                
            (;+,%,7$
       Case 1:18-cr-00224-AJN Document 386-1 Filed 10/23/20 Page 2 of 2


From:            Krouse, Michael (USANYS)
To:              Nathan NYSD Chambers
Subject:         Declaration, 18 Cr. 224
Date:            Friday, October 16, 2020 11:14:00 PM
Attachments:     Michael Krouse Declaration (18 Cr. 224).pdf


Judge Nathan,

Please find attached my sworn declaration, as directed by the Court’s September 16 Opinion &
Order. A paralegal from the U.S. Attorney’s Office will deliver to Chambers a disc with the exhibits
and other responsive communications. Copies of the declaration and the disc have also been
provided to defense counsel and Associate U.S. Attorney McEnany.

I respectfully request that these materials be filed under seal.

Michael Krouse
Assistant United States Attorney
Southern District of New York
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2279
